Citation Nr: 0629374	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947.  He is a World War II and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.

In August 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

Competent evidence of hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or of a nexus between the 
post service bilateral hearing loss disability and service, 
is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2002 letter.  In the March 2002 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in July 
2001, the veteran stated that his hearing loss began in 
service while on active duty.  He explained further in March 
2006 that while stationed in Japan, he injured his right ear 
which has caused his current hearing problems.  This 
establishes that the veteran is aware of the type of evidence 
necessary to substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's VA outpatient treatment records from September 1998 
to November 2001 and private treatment records dated July 
1978 and November 1979.  VA has the service medical records, 
and thus there appears to be no outstanding service medical 
records to obtain.  VA also provided the veteran with an 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103(2005).



II.  Decision

In a March 2006 statement, the veteran states that while 
stationed in Japan, his right ear was "caught" between a 
fork lift and a wall which caused an injury to his right ear.  
The veteran explained that as a result of this accident, he 
has had hearing problems since service.  The veteran 
attributes his current hearing loss to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101,1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in -service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

During service, the veteran served as a stock record clerk in 
a warehouse.  The veteran alleges that he suffers from 
hearing loss as a result of his ear being crushed between a 
fork lift and a wall.  While the veteran is competent to 
allege that he felt he had hearing trouble in service, the 
service medical records do not substantiate that allegation.  
In fact, the discharge examination shows that the veteran's 
hearing was 15/15 with whispered voice, which means that his 
hearing was normal at the time he separated from service.  In 
the March 2006 statement, the veteran stated that after 
service, he worked as an electrician, and currently serves as 
a volunteer at a local VA hospital.  Based upon the evidence 
in the claims file, the first time the veteran's hearing loss 
disability is shown is in a July 2001 VA audiologic 
evaluation, see 38 C.F.R. § 3.385, which is many years 
following the veteran's discharge from service.  The veteran 
did in fact submit private medical records of hearing tests 
performed in July 1978 and in November 1979, but no medical 
opinion could be obtained from the reports as to whether 
hearing loss was a result from service.  Therefore, there is 
no evidence of continuity of symptomatology from the time the 
veteran separated from service until approximately 2001.

Finally, a March 2006 VA examination report shows that the 
examiner noted that the veteran had normal hearing at the 
time he separated from service and determined that his 
hearing loss was "unlikely related to military service."  
There is no competent evidence to balance this medical 
opinion.  While the veteran is competent to allege that he 
felt he had problems with hearing in service, he is not 
competent to attribute the current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2001, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


